Exhibit 10.(o)

BECTON, DICKINSON AND COMPANY
2004 EMPLOYEE AND DIRECTOR EQUITY-BASED
COMPENSATION PLAN

As Amended and Restated as of November 25, 2008

     Section 1. Purpose.

     The purpose of the Becton, Dickinson and Company 2004 Employee and Director
Equity-Based Compensation Plan is to provide an incentive to employees of the
Company and its subsidiaries to achieve long-range goals, to aid in attracting
and retaining employees and directors of outstanding ability and to closely
align their interests with those of shareholders.

     Section 2. Definition.

     As used in the Plan, the following terms shall have the meanings set forth
below:

     (a) “Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company and (ii) any entity in which the Company has a
significant equity interest, in either case as determined by the Committee.

     (b) “Award” shall mean any Option, Stock Appreciation Right, award of
Restricted Stock, Restricted Stock Unit, Performance Unit or Other Stock-Based
Award granted under the Plan.

     (c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan, which may,
but need not, be executed or acknowledged by a Participant.

     (d) “Board” shall mean the board of directors of the Company.

     (e) “Cause” shall mean (i) the willful and continued failure of a
Participant to perform substantially the Participant’s duties with the Company
or any Affiliate (other than any such failure resulting from incapacity due to
physical or mental illness), or (ii) the willful engaging by the Participant in
illegal conduct or gross misconduct that is materially and demonstrably
injurious to the Company. No act, or failure to act, on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without the reasonable belief that the
Participant’s action or omission was in the best interest of
the Company.

     (f) “Change in Control” means

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of either (A)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 2(f), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company;
(ii) any acquisition by the Company, or (iii) any acquisition by any employee

- 1 -

--------------------------------------------------------------------------------



benefit plan (or related trust) sponsored or maintained by the Company or any
affiliated company, (iv) any acquisition by any corporation pursuant to a
transaction that complies with Section 2(f)(iii)(A), Section 2(f)(iii)(B) and
Section 2(f)(iii)(C), or (v) any acquisition that the Board determines, in good
faith, was inadvertent, if the acquiring Person divests as promptly as
practicable a sufficient amount of the Outstanding Company Common Stock and/or
the Outstanding Company Voting Securities, as applicable, to reverse such
acquisition of 25% or more thereof;

     (ii) individuals who, as of the day after the effective time of this Plan,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to such time whose election, or nomination for
election as a director by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consent by or on behalf of a Person other than the
Board;

      (iii) consummation of a reorganization, merger, consolidation or sale or
other disposition of all or subsequently all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 25% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

     (iv) approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

     (g) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

- 2 -

--------------------------------------------------------------------------------



     (h) “Committee” shall mean the Compensation and Benefits Committee of the
Board or such other committee as may be designated by the Board.

     (i) “Company” shall mean Becton, Dickinson and Company.

     (j) “Disability” shall mean a Participant’s total disability as defined
below and determined in a manner consistent with Code Section 409A and the
regulations thereunder:

      The Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.

     A Participant will be deemed to have suffered a Disability if determined to
be totally disabled by the Social Security Administration. In addition, the
Participant will be deemed to have suffered a Disability if determined to be
disabled in accordance with a disability insurance program maintained by the
Company, provided that the definition of disability applied under such
disability insurance program complies with the requirements of Code Section 409A
and the regulations thereunder.

     (k) “Earnings Per Share” shall mean earnings per share calculated in
accordance with U.S. Generally Accepted Accounting Principles.

     (l) “Executive Group” shall mean every person who is expected by the
Committee to be both (i) a “covered employee” as defined in Section 162(m) of
the Code as of the end of the taxable year in which payment of the Award may be
deducted by the Company, and (ii) the recipient of compensation of more than
$1,000,000 for that taxable year.

     (m) “Fair Market Value” shall mean, with respect to any property
(including, without limitation, any Shares or other securities) the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee.

     (n) “Incentive Stock Option” shall mean an option representing the right to
purchase Shares from the Company, granted under and in accordance with the terms
of Section 6, that meets the requirements of Section 422 of the Code, or any
successor provision thereto.

     (o) “Market Share” shall mean the percent of sales of the total available
market in an industry, product line or product attained by the Company or one of
its business units during a time period.

     (p) “Net Income” shall mean net income calculated in accordance with U.S.
Generally Accepted Accounting Principles.

     (q) “Net Revenue Per Employee” in a period shall mean net revenue divided
by the average number of employees of the Company, with average defined as the
sum of the number of employees at the beginning and ending of the period divided
by two.

     (r) “Non-Qualified Stock Option” shall mean an option representing the
right to purchase Shares from the Company, granted under and in accordance with
the terms of Section 6, that is not an Incentive Stock Option.

     (s) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

     (t) “Other Stock-Based Award” shall mean any right granted under Section 9.

- 3 -

--------------------------------------------------------------------------------



     (u) “Participant” shall mean an individual granted an Award under the Plan.

     (v) “Performance Unit” shall mean any right granted under Section 8.

     (w) “Restricted Stock” shall mean any Share granted under Section 7.

     (x) “Restricted Stock Unit” shall mean a contractual right granted under
Section 7 that is denominated in Shares. Each Unit represents a right to receive
the value of one Share (or a percentage of such value, which percentage may be
higher than 100%) upon the terms and conditions set forth in the Plan and the
applicable Award Agreement. Awards of Restricted Stock Units may include,
without limitation, the right to receive dividend equivalents.

     (y) “Retirement” shall mean a Separation from Service after attainment of
retirement as specified in the applicable terms of an Award.

     (z) “Return On Common Equity” for a period shall mean net income less
preferred stock dividends divided by total shareholders’ equity, less amounts,
if any, attributable to preferred stock.

     (aa) “Return on Invested Capital” for a period shall mean earnings before
interest, taxes, depreciation and amortization divided by the difference of
total assets less non-interest bearing current liabilities.

     (bb) “Return On Net Assets” for a period shall mean net income less
preferred stock dividends divided by the difference of average total assets less
average non-debt liabilities, with average defined as the sum of assets or
liabilities at the beginning and ending of the period divided by two.

     (cc) “Revenue Growth” shall mean the percentage change in revenue (as
defined in Statement of Financial Accounting Concepts No. 6, published by the
Financial Accounting Standards Board) from one period to another.

     (dd) “Plan” shall mean this Becton, Dickinson and Company 2004 Employee and
Director Equity-Based Compensation Plan.

     (ee) “Separation from Service” shall mean a termination of employment or
other separation from service from the Company, as described in Code Section
409A and the regulations thereunder, including, but not limited to a termination
by reason of Retirement or involuntary termination without Cause, but excluding
any such termination where there is a simultaneous re-employment by the Company.

     (ff) “Shares” shall mean shares of the common stock of the Company, $1.00
par value. (gg) “Specified Employee” shall mean a Participant who is deemed to
be a specified employee in accordance with procedures adopted by the Company
that reflect the requirements of Code Section 409A(2)(B)(i) and the guidance
thereunder.

     (hh) “Stock Appreciation Right” shall mean a right to receive a payment, in
cash and/or Shares, as determined by the Committee, equal in value to the excess
of the Fair Market Value of a Share at the time the Stock Appreciation Right is
exercised over the exercise price of the Stock Appreciation Right.

- 4 -

--------------------------------------------------------------------------------



     (ii) “Substitute Awards” shall mean Awards granted in assumption of, or in
substitution for, outstanding awards previously granted by a company acquired by
the Company or with which the Company combines.

     (jj) “Total Shareholder Return” shall mean the sum of the appreciation in
the Company’s stock price and dividends paid on the common stock of the Company
over a given period of time.

     Section 3. Eligibility.

     (a) Any individual who is employed by (including any officer), or who
serves as a member of the board of directors of, the Company or any Affiliate
shall be eligible to be selected to receive an Award under the Plan.

     (b) An individual who has agreed to accept employment by the Company or an
Affiliate shall be deemed to be eligible for Awards hereunder as of the date of
such agreement.

     (c) Holders of options and other types of Awards granted by a company
acquired by the Company or with which the Company combines are eligible for
grant of Substitute Awards hereunder.

     Section 4. Administration.

     (a) The Plan shall be administered by the Committee. The Committee shall be
appointed by the Board and shall consist of not less than three directors, each
of whom shall be independent, within the meaning of and to the extent required
by applicable rulings and interpretations of the New York Stock Exchange and the
Securities and Exchange Commission, and each of whom shall be a “Non-Employee
Director”, as defined from time to time for purposes of Section 16 of the
Securities Exchange Act of 1934 and the rules promulgated thereunder. The Board
may designate one or more directors as alternate members of the Committee who
may replace any absent or disqualified member at any meeting of the Committee.
The Committee may issue rules and regulations for administration of the Plan. It
shall meet at such times and places as it may determine. A majority of the
members of the Committee shall constitute a quorum.

     (b) Subject to the terms of the Plan and applicable law, the Committee
shall have full power and authority to: (i) designate Participants; (ii)
determine the type or types of Awards (including Substitute Awards) to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or with respect to which payments, rights, or other matters
are to be calculated in connection with) Awards; (iv) determine the terms and
conditions of any Award; (v) determine whether, to what extent, and under what
circumstances Awards may be settled or exercised in cash, Shares, other
securities, other Awards, or other property, or canceled, forfeited or
suspended, and the method or methods by which Awards may be settled, exercised,
canceled, forfeited or suspended; (vi) determine whether, to what extent, and
under what circumstances cash, Shares, other securities, other Awards, other
property, and other amounts payable with respect to an Award under the Plan
shall be deferred either automatically or at the election of the holder thereof
or of the Committee; (vii) interpret and administer the Plan and any instrument
or agreement relating to, or Award made under, the Plan; (viii) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; (ix) determine
whether and to what extent Awards should comply or continue to comply with any
requirement of statute or regulation; and (x) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan. Notwithstanding the foregoing, the Plan will be
interpreted and

- 5 -

--------------------------------------------------------------------------------



administered by the Committee in a manner that is consistent with the
requirements of Code Section 409A to allow for tax deferral thereunder, and the
Committee shall take no action hereunder that would result in a violation of
Code Section 409A.

     (c) All decisions of the Committee shall be final, conclusive and binding
upon all parties, including the Company, the stockholders and the Participants.

     Section 5. Shares Available For Awards.

     (a) The number of Shares originally available for issuance under the Plan
was 9,000,000 shares. An additional 5,500,000 shares (the “Additional Shares”)
shall be available for issuance under the Plan, for a total of 14,500,000
available Shares, subject to adjustment as provided below. Notwithstanding the
foregoing and subject to adjustment as provided in Section 5(e), (i) no
Participant may receive Options and Stock Appreciation Rights under the Plan in
any calendar year that relate to more than 250,000 Shares, (ii) the maximum
number of Shares with respect to which unrestricted Awards (either as to
vesting, performance or otherwise) may be made to employees under the Plan is
450,000 Shares, and (iii) the maximum number of Additional Shares that may be
issued with respect to any Awards other than Awards of Options or Stock
Appreciation Rights shall be 2,000,000.

     (b) If, after the effective date of the Plan, any Shares covered by an
Award other than a Substitute Award, or to which such an Award relates, are
forfeited, or if such an Award otherwise terminates without the delivery of
Shares or of other consideration, then the Shares covered by such Award, or to
which such Award relates, to the extent of any such forfeiture or termination,
shall again be, or shall become, available for issuance under the Plan, except
as otherwise provided in Section 5(f).

     (c) In the event that any Option or other Award granted hereunder (other
than a Substitute Award) is exercised through the delivery of Shares, or in the
event that withholding tax liabilities arising from such Option or Award are
satisfied by the withholding of Shares by the Company, the number of Shares
available for Awards under the Plan shall be increased by the number of Shares
so surrendered or withheld. Notwithstanding the foregoing, this Section 5(c)
will not apply to any such surrender or withholding of Shares occurring on or
after November 21, 2006.

     (d) Any Shares delivered pursuant to an Award may consist, in whole or in
part, of authorized and unissued Shares or of treasury Shares.

     (e) In the event that any dividend or other distribution (whether in the
form of cash, Shares, other securities, or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company, or other similar corporate
transaction or event affects the Shares such that an adjustment is required in
order to preserve the value of issued and outstanding Awards and to prevent
diminution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or property) which thereafter may be made the subject of
Awards, including the aggregate and individual limits specified in Section 5(a),
(ii) the number and type of Shares (or other securities or property) subject to
outstanding Awards, and (iii) the grant, purchase, or exercise price with
respect to any Award or, if deemed appropriate, make provision for a cash

- 6 -

--------------------------------------------------------------------------------



payment to the holder of an outstanding Award; provided, however, that the
number of Shares subject to any Award denominated in Shares shall always be a
whole number.

     (f) Shares underlying Substitute Awards shall not reduce the number of
Shares remaining available for issuance under the Plan.

     (g) Upon the exercise of any Stock Appreciation Rights, the greater of (i)
the number of shares subject to the Stock Appreciation Rights so exercised, and
(ii) the number of Shares, if any, that are issued in connection with such
exercise, shall be deducted from the number of Shares available for issuance
under the Plan.

     Section 6. Options and Stock Appreciation Rights.

     The Committee is hereby authorized to grant Options and Stock Appreciation
Rights to Participants with the following terms and conditions and with such
additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee shall determine:

      (a) The exercise price per Share under an Option or Stock Appreciation
Right shall be determined by the Committee; provided, however, that, except in
the case of Substitute Awards, such exercise price shall not be less than the
Fair Market Value of a Share on the date of grant of such Option or Stock
Appreciation Right. The exercise price of a Substitute Award may be less than
the Fair Market Value of a Share on the date of grant to the extent necessary
for the value of Substitute Award to be substantially equivalent to the value of
the award with respect to which the Substitute Award is issued, as determined by
the Committee.

     (b) The term of each Option and Stock Appreciation Right shall be fixed by
the Committee but shall not exceed 10 years from the date of grant thereof.

     (c) The Committee shall determine the time or times at which an Option or
Stock Appreciation Right may be exercised in whole or in part, and, with respect
to Options, the method or methods by which, and the form or forms, including,
without limitation, cash, Shares, other Awards, or other property, or any
combination thereof, having a Fair Market Value on the exercise date equal to
the relevant exercise price, in which, payment of the exercise price with
respect thereto may be made or deemed to have been made.

     (d) The terms of any Incentive Stock Option granted under the Plan shall
comply in all respects with the provisions of Section 422 of the Code, or any
successor provision thereto, and any regulations promulgated thereunder.

     (e) Section 10 sets forth certain additional provisions that shall apply to
Options and Stock Appreciation Rights.

     Section 7. Restricted Stock And Restricted Stock Units.

     (a) The Committee is hereby authorized to grant Awards of Restricted Stock
and Restricted Stock Units to Participants.

     (b) Shares of Restricted Stock and Restricted Stock Units shall be subject
to such restrictions as the Committee may impose (including, without limitation,
any limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right or property), which restrictions may lapse
separately or in combination at such time or times, in such installments or
otherwise, as the Committee may deem appropriate; provided, that if the vesting
conditions applicable to an Award of Restricted Stock or Restricted Stock Units
to an

- 7 -

--------------------------------------------------------------------------------



employee of the Company relate exclusively to the passage of time and continued
employment, such time period shall consist of not less than thirty-six (36)
months. In the event the vesting of any Award of Restricted Stock is subject to
the achievement of performance goals, the performance period relating to such
Award shall be at least twelve (12) months. Any Award of Restricted Stock Units
for which vesting is conditioned upon the achievement of performance goals shall
be considered an award of Performance Units under Section 8.

     (c) Any share of Restricted Stock granted under the Plan may be evidenced
in such manner as the Committee may deem appropriate including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates. In the event any stock certificate is issued in respect of shares
of Restricted Stock granted under the Plan, such certificate shall be registered
in the name of the Participant and shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock.

     (d) Upon a Participant’s (i) Separation from Service on account of
Retirement, death, Disability or involuntary termination without Cause, any and
all remaining restrictions with respect to Shares of Restricted Stock granted to
the Participant shall lapse, and (ii) voluntary termination or involuntary
termination with Cause, all Shares of Restricted Stock held by the Participant
shall be forfeited as of the date of termination.

     (e) Notwithstanding anything contained herein to the contrary, upon a
Participant’s:

     (i) Separation from Service on account of Retirement, involuntary
termination without Cause, or Disability any and all remaining restrictions with
respect to Restricted Stock Units granted to the Participant shall lapse and the
Participant shall receive any amounts otherwise payable with respect to such
Restricted Stock Units as soon as administratively practicable thereafter,
except that, for amounts subject to Code Section 409A, in the case of a
Participant who is a Specified Employee, the payment of such amounts that are
made on account of the Specified Employee’s Separation from Service shall be
made upon the earlier of (a) the first day of the seventh month following the
Participant’s Separation from Service (without regard to whether the Participant
is reemployed on that date) or (B) death;

     (ii) death, any and all remaining restrictions with respect to Restricted
Stock Units granted to the Participant shall lapse and the Participant’s
beneficiary shall receive any amounts otherwise payable with respect to such
Restricted Stock Units as soon as administratively practicable thereafter; and

     (iii) voluntary termination or involuntary termination with Cause, all
Restricted Stock Units held by the Participant shall be forfeited as of the date
of termination.

     Section 8. Performance Units.

     (a) The Committee is hereby authorized to grant Performance Units to
Participants.

     (b) Subject to the terms of the Plan, a Performance Unit granted under the
Plan (i) may be denominated or payable in cash, Shares (including, without
limitation, Restricted Stock), other securities, other Awards, or other property
and (ii) shall confer on the holder thereof rights valued as determined by the
Committee and payable to, or exercisable by, the holder of the Performance Unit,
in whole or in part, upon the achievement of such performance goals during such
performance periods as the Committee shall establish. Subject to the terms of
the Plan, the performance goals to be achieved during any performance period,
the length of any performance period, the amount of any Performance Unit granted
and the amount of any payment or transfer

- 8 -

--------------------------------------------------------------------------------



to be made pursuant to any Performance Unit shall be determined by the
Committee; provided, that the performance period relating to any Award of
Performance Units shall be at least twelve (12) months.

     (c) Notwithstanding anything contained herein to the contrary, upon a
Participant’s:

     (i) Separation from Service on account of Retirement or involuntary
termination without Cause prior to the expiration of any performance period
applicable to a Performance Unit granted to the Participant, the Participant
shall be entitled to receive, following the expiration of such performance
period, a pro-rata portion of any amounts otherwise payable with respect to, or
a pro-rata right to exercise, the Performance Unit;

      (ii) death or Disability prior to the expiration of any performance period
applicable to a Performance Unit granted to the Participant, the Participant or
the Participant’s beneficiary shall receive upon such event a partial payment
with respect to, or a partial right to exercise, such Performance Unit as
determined by the Committee in its discretion; and

      (iii) voluntary termination or involuntary termination with Cause, all
Performance Units held by the Participant shall be canceled as of the date of
termination.

     Section 9. Other Stock-Based Awards.

     The Committee is hereby authorized to grant to Participants such other
Awards (including, without limitation, rights to dividends and dividend
equivalents) that are denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Shares (including, without
limitation, securities convertible into Shares) as are deemed by the Committee
to be consistent with the purposes of the Plan (provided that no rights to
dividends and dividend equivalents shall be granted in tandem with an Award of
Options or Stock Appreciation Rights). Subject to the terms of the Plan, the
Committee shall determine the terms and conditions of such Awards. Shares or
other securities delivered pursuant to a purchase right granted under this
Section 9 shall be purchased for such consideration, which may be paid by such
method or methods and in such form or forms, including, without limitation,
cash, Shares, other securities, other Awards, or other property, or any
combination thereof, as the Committee shall determine, the value of which
consideration, as established by the Committee, shall, except in the case of
Substitute Awards, not be less than the Fair Market Value of such Shares or
other securities as of the date such purchase right is granted. Additional terms
applicable to certain Other Stock-Based Awards are set forth in Section 10. To
the extent that any Other Stock-Based Awards granted by the Committee are
subject to Code Section 409A as nonqualified deferred compensation, such Other
Stock-Based Awards shall be subject to terms and conditions that comply with the
requirements of Code Section 409A to avoid adverse tax consequences under Code
Section 409A.

     Section 10. Effect Of Termination On Certain Awards.

     Except as otherwise provided by the Committee at the time an Option or
Stock Appreciation Right is granted or in any amendment thereto, if a
Participant ceases to be employed by, or serve as a non-employee director of,
the Company or any Affiliate, then:

      (a) if termination is for Cause, all Options and Stock Appreciation Rights
held by the Participant shall be canceled as of the date of termination;

      (b) if termination is voluntary or involuntary without Cause, the
Participant may exercise each Option or Stock Appreciation Right held by the
Participant within three months after such

- 9 -

--------------------------------------------------------------------------------



termination (but not after the expiration date of such Award) to the extent such
Award was exercisable pursuant to its terms at the date of termination;
provided, however, if the Participant should die within three months after such
termination, each Option or Stock Appreciation Right held by the Participant may
be exercised by the Participant’s estate, or by any person who acquires the
right to exercise by reason of the Participant’s death, at any time within a
period of one year after death (but not after the expiration date of the Award)
to the extent such Award was exercisable pursuant to its terms at the date of
termination;

      (c) if termination is (i) by reason of retirement at a time when the
Participant is entitled to the current receipt of benefits under any retirement
plan maintained by the Company or any Affiliate (or alternatively, in the case
of a non-employee director, at a time when the Participant has served for five
full years or more and has attained the age of sixty), or (ii) by reason of
disability, each Option or Stock Appreciation Right held by the Participant
shall, at the date or retirement or disability, become exercisable to the extent
of the total number of shares subject to the Option or Stock Appreciation Right,
irrespective of the extent to which such Award would otherwise have been
exercisable pursuant to the terms of the Award at the date of retirement or
disability, and shall otherwise remain in full force and effect in accordance
with its terms;

     (d) if termination is by reason of the death of the Participant, each
Option or Stock Appreciation Right held by the Participant may be exercised by
the Participant’s estate, or by any person who acquires the right to exercise
such Award by reason of the Participant’s death, to the extent of the total
number of shares subject to the Award, irrespective of the extent to which such
Award would have otherwise been exercisable pursuant to the terms of the Award
at the date of death, and such Award shall otherwise remain in full force and
effect in accordance with its terms.

     Section 11. General Provisions Applicable To Awards.

     (a) Awards shall be granted for no cash consideration or for such minimal
cash consideration as may be required by applicable law.

     (b) Awards may, in the discretion of the Committee, be granted either alone
or in addition to or in tandem with any other Award. Awards granted in addition
to or in tandem with other Awards may be granted either at the same time as or
at a different time from the grant of such other Awards or awards.

     (c) Subject to the terms of the Plan, payments or transfers to be made by
the Company upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine including, without limitation,
cash, Shares, other securities, other Awards, or other property, or any
combination thereof, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
dividend equivalents in respect of installment or deferred payments.
Notwithstanding the foregoing, in no event shall the Company extend any loan to
any Participant in connection with the exercise of an Award; provided, however,
that nothing contained herein shall prohibit the Company from maintaining or
establishing any broker-assisted cashless exercise program.

     (d) Unless the Committee shall otherwise determine, no Award and no right
under any Award shall be assignable, alienable, saleable or transferable by a
Participant otherwise than by

- 10 -

--------------------------------------------------------------------------------



will or by the laws of descent and distribution. In no event may an Award be
transferred by a Participant for value. Each Award, and each right under any
Award, shall be exercisable during the Participant’s lifetime only by the
Participant or, if permissible under applicable law, by the Participant’s
guardian or legal representative. The provisions of this paragraph shall not
apply to any Award which has been fully exercised, earned or paid, as the case
may be, and shall not preclude forfeiture of an Award in accordance with the
terms thereof.

     (e) All certificates for Shares or other securities delivered under the
Plan pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares or other
securities are then listed, and any applicable Federal or state securities laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

     (f) Every Award (other than an Option or Stock Appreciation Right) to a
member of the Executive Group shall, if the Committee intends that such Award
should constitute “qualified performance-based compensation” for purposes of
Section 162(m) of the Code, include a pre-established formula, such that
payment, retention or vesting of the Award is subject to the achievement during
a performance period or periods, as determined by the Committee, of a level or
levels, as determined by the Committee, of one or more of the following
performance measures: (i) Return on Net Assets, (ii) Revenue Growth, (iii)
Return on Common Equity, (iv) Total Shareholder Return, (v) Earnings Per Share,
(vi) Net Revenue Per Employee (vii) Market Share, (viii) Return on Invested
Capital, or (ix) Net Income. For any Award subject to any such pre-established
formula, no more than 150,000 Shares can be paid in satisfaction of such Award
to any Participant, subject to adjustment as provided in Section 5(e).
Notwithstanding any provision of this Plan to the contrary, the Committee shall
not be authorized to increase the amount payable under any Award to which this
Section 11(f) applies upon attainment of such pre-established formula.

     (g) Unless specifically provided to the contrary in any Award Agreement,
upon a Change in Control, all Awards shall become fully vested and exercisable,
and any restrictions applicable to any Award shall automatically lapse.
Notwithstanding the foregoing, any Awards that are otherwise subject to Code
Section 409A shall not be distributed or payable upon a Change in Control unless
the Change in Control otherwise meets the requirements for a change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company within the meaning of Code
Section 409A and the regulations and other guidance promulgated thereunder;
instead such Awards shall be distributed or payable in accordance with the
Award’s applicable terms.

     (h) Non-employee Directors of the Company shall be entitled to defer the
receipt of any Shares that may become issuable to them under any Award in
accordance with the terms of the 1996 Directors’ Deferral Plan, as the same may
be hereinafter amended, or any other plan that may be established by the Company
that provides for the deferred receipt of such Shares.

     (i) Employees of the Company shall be entitled to defer the receipt of any
Shares that may become issuable to them under any Award in accordance with the
terms of the Deferred Compensation and Retirement Benefit Restoration Plan, as
the same may be hereinafter amended, or any other plan that may be established
by the Company that provides for the deferred receipt of such Shares.

- 11 -

--------------------------------------------------------------------------------



     Section 12. Amendments And Termination.

     (a) Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Agreement or in the Plan, the Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) shareholder approval
(A) if the effect thereof is to increase the number of Shares available for
issuance under the Plan or to expand the class of persons eligible to
participate in the Plan or (B) if such approval is necessary to comply with any
tax or regulatory requirement for which or with which the Board deems it
necessary or desirable to qualify or comply or (ii) the consent of the affected
Participant, if such action would adversely affect the rights of such
Participant under any outstanding Award. Notwithstanding anything to the
contrary herein, the Committee may amend the Plan in such manner as may be
necessary to enable the Plan to achieve its stated purposes in any jurisdiction
outside the United States in a tax-efficient manner and in compliance with local
rules and regulations. In all events, no termination or amendment shall be made
in a manner that is inconsistent with the requirements under Code Section 409A
to allow for tax deferral.

     (b) The Committee may waive any conditions or rights under, amend any terms
of, or amend, alter, suspend, discontinue or terminate, any Award theretofore
granted, prospectively or retroactively, without the consent of any relevant
Participant or holder or beneficiary of an Award, provided, however, that no
such action shall impair the rights of any affected Participant or holder or
beneficiary under any Award theretofore granted under the Plan; and provided
further that, except as provided in Section 5(e), no such action shall reduce
the exercise price, grant price or purchase price of any Award established at
the time of grant thereof and provided further, that the Committee’s authority
under this Section 12(b) is limited in the case of Awards subject to Section
11(f), as set forth in Section 11(f) and provided further, that the Committee
may not act under this Section 12(b) in a way that is inconsistent with the
requirements under Code Section 409A to allow for tax deferral. In no event
shall an outstanding Option or Stock Appreciation Right be cancelled and
replaced with a new Option or Stock Appreciation Right with a lower exercise
price, without approval of the Company’s shareholders, except as provided in
Section 5(e).

     (c) Except as noted in Section 11(f), the Committee shall be authorized to
make adjustments in the terms and conditions of, and the criteria included in,
Awards in recognition of events (including, without limitation, the events
described in Section 5(e)) affecting the Company, or the financial statements of
the Company, or of changes in applicable laws, regulations or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

     (d) Any provision of the Plan or any Award Agreement to the contrary
notwithstanding, in connection with a Business Combination, the Committee may
cause any Award granted hereunder to be canceled in consideration of a cash
payment or alternative Award made to the holder of such canceled Award equal in
value to the Fair Market Value of such canceled Award.

     (e) The Committee may correct any defect, supply any omission, or reconcile
any inconsistency in the Plan or any Award in the manner and to the extent it
shall deem desirable to carry the Plan into effect or to otherwise comply with
the requirements of Code Section 409A so as to avoid adverse tax consequences
under Code Section 409A.

- 12 -

--------------------------------------------------------------------------------



     Section 13. Miscellaneous.

     (a) No employee, Participant or other person shall have any claim to be
granted any Award under the Plan, and there is no obligation for uniformity of
treatment of employees, Participants, or holders or beneficiaries of Awards
under the Plan. The terms and conditions of Awards need not be the same with
respect to each recipient.

     (b) The Committee may delegate to one or more officers or managers of the
Company, or a committee of such officers or managers, the authority, subject to
such terms and limitations as the Committee shall determine, to grant Awards to,
or to cancel, modify, waive rights with respect to, alter, discontinue, suspend
or terminate Awards held by, employees who are not officers or directors of the
Company for purposes of Section 16 of the Securities Exchange Act of 1934, as
amended; provided, however, that any delegation to management shall conform with
the requirements of the corporate law of New Jersey and with the requirements,
if any, of the New York Stock Exchange, in either case as in effect from time to
time.

     (c) The Company shall be authorized to withhold from any Award granted or
any payment due or transfer made under any Award or under the Plan or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards, or other property) of withholding taxes due in
respect of an Award, its exercise, or any payment or transfer under such Award
or under the Plan and to take such other action (including, without limitation,
providing for elective payment of such amounts in cash, Shares, other
securities, other Awards or other property by the Participant) as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.

     (d) Nothing contained in the Plan shall prevent the Company from adopting
or continuing in effect other or additional compensation arrangements, and such
arrangements may be either generally applicable or applicable only in specific
cases.

     (e) The grant of an Award shall not be construed as giving a Participant
the right to be retained in the employ of the Company or any Affiliate. Further,
the Company or the applicable Affiliate may at any time dismiss a Participant
from employment, free from any liability, or any claim under the Plan, unless
otherwise expressly provided in the Plan or in any Award Agreement or in any
other agreement binding the parties. The receipt of any Award under the Plan is
not intended to confer any rights on the receiving Participant except as set
forth in such Award.

     (f) If any provision of the Plan or any Award is or becomes or is deemed to
be invalid, illegal, or unenforceable in any jurisdiction, or as to any person
or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

     (g) Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

- 13 -

--------------------------------------------------------------------------------



     (h) No fractional Shares shall be issued or delivered pursuant to the Plan
or any Award, and the Committee shall determine whether cash, other securities
or other property shall be paid or transferred in lieu of any fractional Shares,
or whether such fractional Shares or any rights thereto shall be canceled,
terminated or otherwise eliminated.

     Section 14. Effective Date Of Plan.

     The Plan shall be effective as of the date of its approval by the
stockholders of the Company.

     Section 15. Term Of The Plan.

     No Award shall be granted under the Plan after the tenth anniversary of the
effective date. However, unless otherwise expressly provided in the Plan or in
an applicable Award Agreement, any Award theretofore granted may extend beyond
such date, and the authority of the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award, or to waive any conditions or rights
under any such Award, and the authority of the Board to amend the Plan, shall
extend beyond such date.

- 14 -

--------------------------------------------------------------------------------